                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SANDRA NELSON,

                      Plaintiff,                                      4:19CV3097

      vs.
                                                                        ORDER
ANDREW SAUL, Commissioner of Social
Security,

                      Defendant.

        Plaintiff has filed an application to proceed with this litigation without prepaying fees
 or costs. (Filing No. 2). The information contained in Plaintiff's affidavit demonstrates that
 Plaintiff is eligible to proceed in forma pauperis. Accordingly,

        IT IS ORDERED:
        1. Plaintiff’s Application to Proceed in District Court without Prepaying Fees or Costs
            (Filing No. 2) is approved. Plaintiff may proceed in this matter without prepaying
            fees or costs.
        2. This order is entered without prejudice to the court later entering an order taxing
            costs in this case. No one, including any plaintiff, is relieved by this order from the
            obligation to pay or to reimburse taxable costs after this action is over.

     Dated this 24th day of September, 2019.
                                                            BY THE COURT:

                                                            s/ Michael D. Nelson
                                                            United States Magistrate Judge
